Name: Commission Regulation (EEC) No 156/93 of 28 January 1993 amending Regulation (EEC) No 1729/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the eggs and poultrymeat sectors, regarding the amounts of aid
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  trade
 Date Published: nan

 No L 21 /18 Official Journal of the European Communities 29. 1 . 93 COMMISSION REGULATION (EEC) No 156/93 of 28 January 1993 amending Regulation (EEC) No 1729/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the eggs and poultrymeat sectors, regarding the amounts of aid the amounts of aid for such deliveries should be adjusted, taking account of their current volume and ensuring that the share of supplies from the Community is maintained ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992, introducing, specific measures for the Canary Islands concerning certain agricultural products ('), as amended by Regulation (EEC) No 3714/92 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EEC) No 1729/92 (3) fixed the amounts of the aid for the supply to the archi ­ pelago, on the one hand, of meat and eggs, and on the other hand, of chicks and hatching eggs originating in the rest of the Community ; whereas such aid must be fixed taking into account in particular the costs of supply from the world market, conditions due to the geographical situ ­ ation of the archipelago and the basis of the current prices on export to third countries for the animals or products concerned ; Whereas it follows from applying these rules and criteria to the present situation on the market in poultrymeat that Article 1 Annex II to Regulation (EEC) No 1729/92 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 February 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 January 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p . 13. 0 OJ No L 378 , 23. 12 . 1992, p. 23. 0 OJ No L 179, 1 . 7. 1992, p . 107. 29 . 1 . 93 Official Journal of the European Communities No L 21 /19 ANNEX ANNEX II Amounts of aid granted for products referred to in Annex I and coming from the Community market w* « , Amount of aid Product code      .(ECU/100 kg net) 0207 21 10 000 39 0207 21 90 100 43 0207 21 90 900 25 0207 22 10 000 28 0207 22 90 000 28 0207 41 10 110 8 0207 41 10 990 55 0207 41 11 000 43 0207 41 21 000 10 0207 41 41 000 37 0207 41 51 000 59 0207 41 71 100 43 0207 41 71 200 43 0207 41 71 300 43 0207 41 71 400 5 0207 42 10 110 8 0207 42 10 990 50 0207 42 11 000 28 0207 42 21 000 13 0207 42 41 000 37 0207 42 51 000 18 0207 42 59 000 36 0207 42 71 100 13 0207 43 15 110 8 0207 43 15 990 54 0207 43 21 000 44 0207 43 31 000 15 0207 43 53 000 44 0207 43 63 000 43 0408 11 10 000 96 0408 91 10 000 90 NB : The product codes as well as the footnotes are defined in Commission Regu ­ lation (EEC) No 3846/87 (as amended).'